    Case 2:20-cv-10878-GAD-DRG ECF No. 1, PageID.1 Filed 04/06/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF
                                MICHIGAN
                            SOUTHERN DIVISION

JERMAINE ARMSTRONG,                            Case No.: 2020 – -
an
individual.                                    Honorable
                                               Magistrate
Plaintiff                                      :

 , v.

ALCLEAR, LLC, a
Foreign Limited Liability
Company,


Defendant.
                                                            /

MEROUEH & HALLMAN, LLP
Attorneys for Plaintiff
Zachary A. Hallman,
P78327 Odey K.
Meroueh, P76460 14339
Ford Rd., 2nd Floor
Dearborn, MI 48126
(313) 582-7469
zhallman@mhatlaw.
com
okm@mhatlaw.com
                                                            /




                                        1
Case 2:20-cv-10878-GAD-DRG ECF No. 1, PageID.2 Filed 04/06/20 Page 2 of 8




                         COMPLAINT AND JURY DEMAND


      Jermaine Armstrong (“PLAINTIFF” or “ARMSTRONG”), by and through

his attorneys, MEROUEH AND HALLMAN, LLP for his Complaint against

ALCLEAR, LLC. (“DEFENDANT” or “CLEAR”), states and alleges as follows:


                      PARTIES, JURISDICTION, AND
                                VENUE



1. Plaintiff Jermaine Armstrong is a resident of the City of Westland, MI, in the

   County of Wayne.

2. At all times, Plaintiff was an employee as defined by the Family Medical Leave

   Act (“FMLA”).

3. At all times, Plaintiff was an employee as defined by Title VII of the Civil

   Rights Act of 1964.

4. At all times, Defendant was an employer as defined by the Family Medical

   Leave Act (“FMLA”).

5. At all times, Defendant was an employer as defined by Title VII of the Civil

   Rights Act of 1964.

6. The events giving rise to this action occurred mostly in the City of Detroit,

   County of Wayne, MI.
                                        2
Case 2:20-cv-10878-GAD-DRG ECF No. 1, PageID.3 Filed 04/06/20 Page 3 of 8




7. This Court holds federal question jurisdiction over this matter through the

   authority of the Family Medical Leave Act of 1993, 29 USC § 2601, 28 USC

   § 1331. , and Title VII of the Civil Rights Act of 1964 (“Title VII”).

8. Plaintiff fulfilled his obligations of filing this Complaint at least in part as a

   charge, or here, charges, of discrimination at the Equal Employment

   Opportunity Commission (“EEOC”).

9. He is filing this Complaint within the limitations period assigned to him

   regarding claims brought under Title VII.



                                 FACTUAL ALLEGATIONS


10. Plaintiff incorporates by reference the allegations contained in the foregoing

   paragraphs.

11. Plaintiff began his employment with ALCLEAR, LLC on or around February

   2017, and worked as an Ambassador.

12. On or around August 7, 2019, Plaintiff was suspended by Defendant under the

   pre-textual accusation of “time-theft.”

13. Following Defendant’s three-week investigation on the matter, Plaintiff was

   brought back to work and issued a final warning, despite Defendant’s lack of

   findings of fault on behalf of Plaintiff.

14. Plaintiff brought up to Defendant multiple examples of how Plaintiff’s discipline

                                          3
Case 2:20-cv-10878-GAD-DRG ECF No. 1, PageID.4 Filed 04/06/20 Page 4 of 8




   was not just something he considered unfair, but that other employees not in his

   protected class – Mr. Armstrong identifies and presents as an African-American

   male – received punishment less than his for the same offense, with at least one

   instance of no punishment at all to another employee for the same alleged

   offense.

15. Upon his return to work, Plaintiff found his time increasingly hostile, and it

   became apparent that Defendant’s management, in particular John Wester, had

   a narrowed and targeted lens on Mr. Armstrong and was going to do what was

   necessary to see him out of his employment.

16. Plaintiff was then accused by an employee of sexual harassment by Defendant,

   an accusation that is not only defamation per so, but completed unfounded in

   reality, and another invented rationale for removing Plaintiff from employment.

17. Following the one-day “investigation” of Plaintiff’s alleged harassment,

   Defendant terminated Plaintiff.

18. Defendant’s treatment of Plaintiff through the second investigation mirrored his

   first in that, not only were the allegations completely unsubstantiated, but even

   should the allegations have been true, there were employees of Defendant whom

   faced similar allegations and were not terminated.




                                         4
 Case 2:20-cv-10878-GAD-DRG ECF No. 1, PageID.5 Filed 04/06/20 Page 5 of 8




 COUNT I – RACIAL DISCRIMINATION IN VIOLATION OF TITLE VII
              OF THE CIVIL RIGHTS ACT OF 1964


19. Plaintiff incorporates by reference the allegations contained in the foregoing

    paragraphs.

20. Plaintiff’s race was a factor in Defendant’s discrimination, harassment and

    retaliation against Plaintiff.

21. Defendant, by and through its agents, representatives and employees, were

    predisposed to discriminate on the basis of race and acted in accordance with

    that predisposition.

22. Defendant’s agents discriminated against the Plaintiff and his employment was

    adversely affected when the Defendant allowed a pattern, practice, and culture

    of racial discrimination to exist in the workplace.

23. Defendant’s actions were intentional and were done with reckless indifference

    to Plaintiff’s rights and sensibilities.

WHEREFORE, as a direct and proximate result of the Defendant’s actions against

Plaintiff, Plaintiff has sustained injuries and damages including but not limited to

loss of earnings, loss of career opportunities, being subjected to embarrassment,

humiliation, mortification, outrage, indignation, loss of reputation and esteem in the

community, and loss of the ordinary pleasures of everyday life. Plaintiff requests




                                               5
 Case 2:20-cv-10878-GAD-DRG ECF No. 1, PageID.6 Filed 04/06/20 Page 6 of 8




that this Honorable Court grant him whatever legal or equitable relief to which he is

entitled and that the court finds equitable to compensate him.




COUNT II – SEXUAL DISCRIMINATION IN VIOLATION OF TITLE VII
              OF THE CIVIL RIGHTS ACT OF 1964

24. Plaintiff incorporates by reference the allegations contained in the foregoing

    paragraphs.

25. Plaintiff’s race was a factor in Defendant’s discrimination, harassment and

    retaliation against Plaintiff.

26. Defendant, by and through its agents, representatives and employees, were

    predisposed to discriminate on the basis of race and acted in accordance with

    that predisposition.

27. Defendant’s agents discriminated against the Plaintiff and his employment was

    adversely affected when the Defendant allowed a pattern, practice, and culture

    of racial discrimination to exist in the workplace.

28. Defendant’s actions were intentional and were done with reckless indifference

    to Plaintiff’s rights and sensibilities.

WHEREFORE, as a direct and proximate result of the Defendant’s actions against

Plaintiff, Plaintiff has sustained injuries and damages including but not limited to

loss of earnings, loss of career opportunities, being subjected to embarrassment,


                                               6
 Case 2:20-cv-10878-GAD-DRG ECF No. 1, PageID.7 Filed 04/06/20 Page 7 of 8




humiliation, mortification, outrage, indignation, loss of reputation and esteem in the

community, and loss of the ordinary pleasures of everyday life. Plaintiff requests

that this Honorable Court grant him whatever legal or equitable relief to which he is

entitled and that the court finds equitable to compensate him.


PLAINTIFF REQUESTS that this court enter judgment against Defendants as
follows:

      Legal relief

        a. compensatory damages in whatever amount Plaintiff is found to be
            entitled to.
        b. exemplary damages in whatever amount Plaintiff is found to be
            entitled to.
        c. judgment for lost wages, past and future, in whatever amount Plaintiff
            is found to be entitled to.
        d. an award for the value of lost fringe and pension benefits, past and
            future.
        e. an award of interest, costs, and reasonable attorney fees.
   2. Equitable relief
        a. an order reinstating Plaintiff to the position he would have held had
            there been no discrimination or retaliation.
        b. an injunction prohibiting any further acts of retaliation or
            discrimination.
        c. an award of interest, costs, and reasonable attorney fees.
        d. whatever other equitable relief appears appropriate at the time of final
            judgment.




                                              Respectfully submitted,
                                              BY: /s/ Zachary A. Hallman
                                              ZACHARY A. HALLMAN (P78327)
                                              Attorneys for

                                          7
 Case 2:20-cv-10878-GAD-DRG ECF No. 1, PageID.8 Filed 04/06/20 Page 8 of 8




                                           Plaintiff 14339 Ford
                                           Rd., 2nd Floor
                                           Dearborn, MI 48309
                                           (313) 582-7469
Dated: April 6, 2020




                        DEMAND FOR JURY TRIAL

     Jermaine Armstrong (“PLAINTIFF”), by and through his attorneys,
Meroueh & Hallman, LLP, hereby makes a demand for a jury trial in this matter.

Dated: April 6, 2020
                                     Respectfully submitted,
                                     Meroueh & Hallman, LLP
                                     BY: /s/ Zachary A. Hallman




                                       8
